United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2397
                       ___________________________

                           Jevans Odhiambo Odhuno

                            lllllllllllllllllllllPetitioner

                                          v.

               William P. Barr, Attorney General of United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                          Submitted: February 24, 2020
                           Filed: February 27, 2020
                                 [Unpublished]
                                ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Kenyan citizen Jevans Odhiambo Odhuno petitions for review of an order of
the Board of Immigration Appeals, which dismissed his appeal from the decision of
an immigration judge finding him removable for having committed two crimes
involving moral turpitude, see 8 U.S.C. § 1227(a)(2)(A)(ii), and denying him
discretionary cancellation of removal and voluntary departure.
       Odhuno challenges the agency’s legal conclusion that his conviction under
Kan. Stat. Ann. § 21-3517 (2010) was categorically a crime involving moral
turpitude. Having jurisdiction under 8 U.S.C. § 1252(a)(2)(D) to review
constitutional claims and questions of law, and after carefully reviewing the record
de novo, we find no basis for reversal of the agency’s decision. See Reyna v. Barr,
935 F.3d 630, 632 (8th Cir. 2019). We further conclude that we lack jurisdiction to
review Odhuno’s challenges to the agency’s discretionary denial of cancellation of
removal and voluntary departure because he has not raised a constitutional claim or
question of law regarding those conclusions. See 8 U.S.C. § 1252(a)(2)(B)(i).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-